DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 7, 9, 14, 16, and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hall (U.S. PGPUB 2012/0157210).

Re claims 2, 9, and 16: Hall discloses a system comprising:
one or more computer processors (see paragraph [0031]);
one or more computer memories (see paragraph [0031]); and
a set of instructions stored in the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations, the operations comprising:
receiving information pertaining to one or more location-based actions from one or more devices of one or more entities associated with one or more locations, the receiving of the information being handled programmatically via an application program interface of one or more networked systems, the information identifying one or more location-based actions and one or more incentive rewards that are to be provided electronically to a user or a group of users based on one or more performances of the one or more location-based actions by the user or the group of users (see paragraph [0004]: a virtual environment application identifies one or more locations whereby each location is associated with a virtual object to be gathered by a player, and based on the gathering of this object, points are awarded to the player);
based on a detection of the one or more performances of the one or more location-based actions by the user or the group of users, providing the incentive reward electronically to the user or the group of users, the providing of the incentive reward including modifying a data item in one more data stores of the networked system to credit one or more game accounts of the user or the group of users (see paragraph [0004]: players acquire points, i.e. an incentive reward, whereby the player’s digital presence, e.g. an account, is associated with said points for further use in the game).

Re claims 7, 14, and 21: Hall discloses with respect to the system of claim 2, wherein the information pertaining to the location-based action identifies an additional incentive reward that is to be provided to one or more other users based on the performances of the location-based action by the one or more other users, the operations further comprising providing the additional incentive reward to the one or more other users (see paragraph [0004]: additional points are awarded to the first player and second players for acquiring “good” virtual objects).

Allowable Subject Matter
Claims 3-6, 8, 10-13,15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715